Response to Applicant’s Supplemental Response and Arguments
Applicant’s Supplement Response, filed 3/11/2021, has been entered. This response pertains to examiner’s identification of a potential rejection of claims 21-23 under 35 U.S.C. §112(d). A courtesy phone call was made to Applicant on 3/11/2021 by examiner to explain these findings. Applicant has responded by canceling claims 21-23. Therefore, any potential rejection under 35 U.S.C. §112(d) of claims 21-23 is considered moot. 
Applicant’s amendments to the claims filed 2/16/2021 with respect to claims 19, 20, and 24 have been entered. The previous rejection of claim 19 under 35 U.S.C. 103 has been withdrawn. The previous objection of claims 20 and 24 has also been withdraw. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants remarks and amendments to the independent claims filed 2/16/2021 are persuasive. 
 Claims 1, 15, 20, and 24 require at least in part a strap slidably disposed in the continuous strap channel, the strap extending upward and over the exterior surface of the upper and transitioning from the layer side to the medial side of the upper; wherein the strap is free-floating relative to at least a portion of the exterior surface; wherein the strap is configured to be tightened to pull the upper toward the bas and thereby secured a wearer’s foot within the upper; and wherein the lateral sidewall and medial sidewall form at least a portion of a foxing band that encircles at least 60% of the foot-shaped perimeter, the foxing band securing a joint where the upper and sole assembly meet and overlapping the exterior surface of the upper. 
While the best prior art (US Patent Application Publication 2011/0258876 A1 to Baker, hereinafter “Baker”) does teach a strap slidably disposed in the lateral strap channel and the medial strap, the strap extending under the base of the sole assembly and over the exterior surface of the upper, and transitioning from the lateral side to the medial side of the upper; and therein the strap is free-floating relative to at least a portion of the exterior surface, none of the cited prior art shows 
Modification of the cited references to include, among other features, the position and overlapping nature of the strap with respect to the upper and the lateral sidewall and medial side wall forming a portion of a foxing band encircling at least 60% of the foot-shaped perimeter would be a hindsight reconstruction based on applicant’s disclosed. 
Claims 1-3, 5-18, and 20, 24, and 25 are allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262.  The examiner can normally be reached on Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/SHARON M PRANGE/Primary Examiner, Art Unit 3732